The opinion of the Court was drawn up by
Tenney J.
This is an action for the recovery of certain proportions of the expenses incurred by the plaintiffs for the *474relief of Lydia Day and her two sons, James and Arthur, together with money paid to other towns, which had furnished supplies to the same persons, and the expenses of a suit instituted by the plaintiffs against the town of Sidney for the purpose of fixing the settlement of said paupers in the town of Sidney,
Benjamin Day, the father of said Lydia Day, resided in the town of Freeport in 1799, and had his legal settlement there ; and although he removed the same year, and never resided in that town afterwards, there is no evidence, that he ever acquired any other settlement. He was born on the territory, which remained a part of Freeport after the incorporation of Pownal in 1808. The paupers never gained any settlement, excepting that derived from said Benjamin Day. It follows from these facts, that by the statute of 1794, c. 34, § 2, art. .10, Lydia Day derived a settlement from her father, in what remained Freeport after the incorporation of Pownal, and that her two children, who were born subsequent to 1808, derived a settlement from her in the same town, which they have since retained. This is not denied by the plaintiffs, but they insist that this action is maintainable by virtue of the 3d section of the act incorporating the town of Pownal, which is in the words following: — “That the poor of said town of Freeport, with which it is now chargeable, together with such poor as have removed out of their town prior to this act of incorporation, but who may hereafter be lawfully returned to said town of Freeport for support, the expense thereof shall be divided between the two towns in proportion as they pay in the State valuation.” Those who were “ poor” at the time of the act of incorporation were chargeable to the whole town of Free-port, as it had been ; up to that period they belonged to one part equally with the other, and the previous expenses for their support had been borne by the inhabitants according to the respective valuation of each individual taxed. It was reasonable that the expenses incurred for the support of those who had a settlement in Freeport at the time of the division, and who should be chargeable thereafter as paupers, should be *475borne, after the act, by both towns according to the ability of each. And the section refers to two classes of persons ; one class were those, who were actually chargeable at the time of the passage of the act; and the other class included all those, who had their settlement in Freeport at that time and had removed into other places, but who might be lawfully returned to said town of Freeport for support. The language will not admit of a construction, which will embrace the descendants of the persons referred to in the latter clause ; the provision would become, inoperative after the decease of those persons having their settlement in Freeport, who had removed before the division took place.
By the facts agreed, the paupers, named in this suit, and for the expenses incurred in the support of whom it is brought, were not in being at the time that Pownal was incorporated.

The plaintiffs, according to the agreement,


must become nonsuit.